DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/2021 and 01/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 17 is objected to because of the following informalities:
In line 9, “first and second protrusion” should be changed to “first and second protrusions”. For the purpose of this office action, “first and second protrusions” is considered.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Koyama (US 2016/0282580 to Koyama et al).
Regarding claim 20, Koyama discloses a lens driving device (camera module 50) (Koyama, fig. 1) comprising:
a base (base 8) (Koyama, fig. 1, par [0053]);
a cover (yoke 7) disposed on the base and comprising an upper plate (upper part of yoke 7) and a lateral plate (side part of yoke 7) extending from the upper plate (Koyama, fig. 1, par [0047-0049], wherein the yoke 7 has an upper part and a side part);
a bobbin (combination of upper barrel 3a and holder 4) disposed in the cover and configured to move in an optical axis direction (optical axis direction) (Koyama, fig. 1, par [0048, 0052], wherein combination of upper barrel 3a and holder 4 is displaced in the optical axis direction);
a coil (coil 5) disposed on the bobbin (Koyama, fig. 1, par [0050-0052]); and
a magnet (magnet 6) disposed in the cover (yoke 7) and facing the coil (Koyama, fig. 1, par [0050-0052], wherein the coil 5 and the magnet 7 are facing each other).
Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior arts of record neither anticipates nor renders obvious, in combination with other claim limitations, the claim language of “wherein the bobbin comprises a first surface facing upwards, a second surface facing upwards and disposed lower than the first surface, first and second protrusions protruding from the first surface and spaced apart from each other, and a groove recessed from the second surface, wherein the first protrusion of the bobbin is overlapped with the upper plate of the cover in the optical axis direction, and wherein at least a portion of the groove is disposed between the first protrusion and the second surface.”
Regarding claims 2-16, the claims are allowed as being dependent on claim 1.
Regarding claim 17, the prior arts of record neither anticipates nor renders obvious, in combination with other claim limitations, the claim language of “wherein the bobbin comprises a first surface facing upwards, a second surface facing upwards and disposed lower than the first surface, first and second protrusions protruding from the first surface and spaced apart from each other, and a groove recessed from the second surface, and wherein the groove is disposed between the first surface and the second surface when viewed from above.”
Regarding claims 18-19, the claims are allowed as being dependent on claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Osaka et al (US 2020/0057242) discloses a lens holder device.
Wu et al (US 2018/0180838) discloses driving mechanism.
Lin et al (US 2018/0095204) discloses a camera module having a filter system.
Fan et al (US 2017/0363837) discloses lens driving device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697